Citation Nr: 1709131	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for pseudofolliculitis barbae with acne.

2.  Entitlement to an increased disability evaluation for pseudofolliculitis barbae with acne, rated as 30 percent disabling from May 22, 2013.

3.  Entitlement to service connection for right hand arthritis.

4.  Entitlement to service connection for arthritis of the right and left knees.

5.  Entitlement to service connection for arthritis of the right and left shoulders.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1975 to September 1978.

These matters come before the Board of Veterans'' Appeals (Board) from October 2010, January 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the October 2010 rating decision, the RO granted service connection for pseudofolliculitis barbae with acne and assigned a noncompensable disability rating, effective December 10, 2009.  During pendency of this appeal, an October 2013 rating decision granted an increased, 30 percent disability rating for pseudofolliculitis barbae with acne, effective May 22, 2013.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).



In April 2013 and May 2014, the Veteran testified before a Decision Review Officer of the RO.  The transcripts have been associated with the record.

The Board notes that, in December 2009, a power of attorney (POA) was executed on a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Jan Dils as the Veteran's representative.  In November 2014 and June 2016, the Veteran's representative, Jan Dils, informed the RO that she was withdrawing as the Veteran's representative; in November 2014, she included a signed confirmation by the Veteran acknowledging her withdrawal as representative.

The Veteran's appeals were certified to the Board in September 2014 and April 2015, and his appeals were officially added to the Board's docket in August 2016.  In August 2016, the Veteran provided a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming North Carolina Department of Veterans Affairs (NCDVA) as his representative.  

In January 2017, NCDVA submitted a letter indicating that the organization wished to revoke their Power of Attorney and discontinue providing accredited representation of the Veteran; NCDVA acknowledged that the Veteran had appointed Jan Dils as his representative and stated that there was no indication in the Veterans Benefit Management System (VBMS) that such representation by Jan Dils had been cancelled.  However, as noted previously, Jan Dils was no longer the Veteran's representative at the time NCDVA was appointed as the Veteran's representative.  

Pursuant to 38 C.F.R. § 20.608(b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608(b)(2).  Here, the Veteran was not notified of the attempted withdrawal of representation by NCDVA, and no motion showing good cause to withdraw services was filed by NCDVA.  Moreover, NCDVA's withdrawal was based on the organization's false belief that Jan Dils was still the Veteran's representative of record, when, in fact, Jan Dils' withdrawal of representation took effect in November 2014.  Therefore, the Board concludes that at this time NCDVA is still the Veteran's representative in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issues of entitlement to an increased disability rating for pseudofolliculitis barbae with acne, entitlement to TDIU, and entitlement to service connection for arthritis of the right hand, arthritis of the right and left knees, and arthritis of the right and left shoulders.  At that time, the Veteran indicated that he wanted a hearing before a Veterans Law Judge of the Board, at the RO, otherwise known as a Travel Board hearing.  

In October 2014, the Veteran filed a VA Form 9 as to the issue of entitlement to service connection for PTSD.  The Veteran again indicated that he wanted a Travel Board hearing.

The Board observes that the Veteran's requests for a Travel Board hearing were acknowledged by the RO in February 2015.  A June 2016 letter was sent, informing the Veteran that his hearing was scheduled for July 2016.  There is no indication that the Veteran's hearing took place as scheduled.  

In August 2016, the Veteran's request for a Travel Board hearing was again acknowledged by the RO, and the Veteran was informed that he had been placed on the list of Veteran's requesting a Travel Board hearing.  

There is no indication that the July 2016 letter notifying the Veteran of the date and time of the hearing was returned to the RO as undeliverable.  Nevertheless, there is also no indication in the Veteran's claim file that the Veteran failed to report as scheduled in July 2016, versus requested that his Travel Board hearing be rescheduled.  

Given that the RO placed the Veteran back on the list of persons requesting a Travel Board hearing at the RO after the July 2016 hearing date, and the fact that there is nothing in the Veteran's claims file indicating that the Veteran's hearing request has been withdrawn, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a Board hearing at the RO (to include a videoconference hearing), so that the Veteran may present testimony as to the issues of entitlement to an increased disability rating for pseudofolliculitis barbae with acne, entitlement to TDIU, and entitlement to service connection for arthritis of the right hand, arthritis of the right and left knees, arthritis of the right and left shoulders, and PTSD.

The Veteran should be notified at the most recent address of record, in writing, of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




